Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on September 27, 2022.

Information Disclosure Statement
By initialing each of the cited references on the attached 1449 forms mailed in correlation to the IDS filed on October 6, 2022, the Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the IDS listing the cited references.
	
Specification
The use of the term BLUETOOTH ®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over SHELTON, IV et al. (US 2019/0201137).
Regarding claims 1 and 9-11, SHELTON, IV et al. discloses a surgical instrument comprising: a robotic surgical (instrument) handle 14002c supporting (figure 84) an attachment housing 14005; a shaft (see Diagram I below) extending from the attachment housing 14005; a controller 14409 including a processor 14212 (see ¶ [0958]); an end effector 14206 including a jaw (see Diagram I below) defining a channel; an antenna circuit (14208) mounted to a wall of the jaw and in communication with the processor (via 14210), and a staple cartridge (see ¶ [0953]) seated the jaw channel, the staple cartridge comprising a cartridge body seated in the jaw and staples removably stored in the cartridge body.

    PNG
    media_image1.png
    268
    350
    media_image1.png
    Greyscale

SHELTON, IV et al. does not specify the jaw of the end effector embodiment described in figures 84-89 as defining a channel with a metal wall.  However, the end effector embodiment of SHELTON, IV shown in in figures 95-100 is disclosed as having a jaw comprising a metal wall antenna (see ¶ [0994]).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the 14206 end effector jaw of SHELTON, IV to comprise a metal wall since paragraph 994 of SHELTON, IV et al. states such a modification allows the end effector jaw to serve as a part of the antenna for the purpose of further facilitating communication there through.  
	The 14206 end effector embodiment described in figures 84-89 does not illustrate the specifics of the stapler cartridge supported therein.  Nonetheless, figure 174 of SHELTON, IV et al. disclose an intelligent fastener cartridge 163270 comprising at least one signal emitter thereon; wherein the signal emitter(s) 163272a-h are configured to emit a radio1 data2 signal (see ¶ [0589]).  It would have been further obvious to one having ordinary skill in the art at the time of filing the invention to have modified the end effector of the 14206 embodiment disclosed by SHELTON, IV et al. to include a cartridge having signal emitters configured as claimed, since paragraph 953 of SHELTON, IV et al. states known intelligent fastener cartridges are capable of being used with the end effector jaw of the 14206 embodiment for the purpose of providing wireless communication of various properties and sensed parameters of the end effector.
Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SHELTON, IV et al. (US 2019/0201137) in view of SHELTON, IV et al. (US 2007/0175950).  
With respect to claims 7, 8, 17 and 18, SHELTON, IV et al. (‘137) further discloses the cartridge body having a top deck (i.e. tissue contacting surface) and a bottom portion, but does not specifically disclose the cartridge having a pan in communication with the signal emitter (163272a-h) of the cartridge as modified.  
SHELTON, IV et al. (‘950) teaches a surgical instrument end effector having a cartridge body 502 seated in a the channel of a jaw 302, wherein a circuit 313 is  mounted to a wall of the jaw channel in which the cartridge body is seated; and a metal (see ¶ [0049]) pan 510 is oriented under (see figure 2) the bottom portion of the cartridge body 502.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have further modified the cartridge of SHELTON, IV et al. (‘137) to include a metal pan since SHELTON, IV et al. (‘950) suggests such a cartridge configuration is known in the field of surgical instrument end effectors; whereby the metal material of the pan would serve as a second transmission antenna to permit communication between the cartridge signal emitter as understood by paragraph 994 of SHELTON, IV et al. (‘137).



Response to Arguments
Applicant’s arguments filed September 27, 2022 with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on the interpretation of SHELTON, IV et al. applied in the prior rejection.
Applicant’s arguments, see pages 8-9 filed September 27, 2022, with respect to claims 2-5 and 12-15 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 2-5 and 12-15 have been withdrawn. 

Allowable Subject Matter
In light of the remarks filed on September 27, 2022 and an updated search of the prior art, claims 2-5 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed surgical instrument comprising the combination of an end effector channel having a wall mounted antenna circuit;  and a cartridge seated therein, the cartridge including a signal emitter that emits a data via radio signal and a mask that control the data of the radio signal from the signal emitter.
While the prior art has been found to disclose surgical stapler cartridges with signal emitters and a mask that utilizes the signal from the emitter to create heat in the cartridge, there is no disclosure nor suggestion to control a data signal with a mask as claimed.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199





/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



December 1, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Transmission reception of electromagnetic waves (https://www.merriam-webster.com/dictionary/radio)
        2 “…that may communicate data through the use of modulated electromagnetic radiation through a non-solid medium.”